Dismissed and Memorandum Opinion filed June 4, 2009







Dismissed
and Memorandum Opinion filed June 4, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00844-CV
____________
 
DALE POINT GROUP, LP and SCARSDALE VILLAGE SHOPPING
CENTER LIMITED AS THE PROPERTY OWNERS and THE PROPERTY OWNERS,
Appellants
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT and  THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellees
 

 
On Appeal from the
151st District Court
Harris
County, Texas
Trial Court Cause
No. 2006-59852
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 31, 2008.  On May 22, 2009, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.